    Case 5:20-cv-00054 Document 14-1 Filed on 04/24/20 in TXSD Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    LAREDO DIVISION


Raul Garza Marroquin, et al.,              §
                                           §
    Petitioners/Plaintiffs,                §
                                           §
        v.                                 §   Civil Action No. 5:20-cv-54
                                           §
Jose Longoria, Jr., et al.,                §
                                           §
    Respondents/Defendants.                §


        DEFENDANTS’ MOTION TO DISMISS AND RESPONSE TO
GIORGE GONZALEZ’S AND RAFAEL OLVERA’S PETITIONS FOR IMMEDIATE
                      INJUNCTIVE RELIEF




                  Government’s
                   Exhibit 13
      Case 5:20-cv-00054 Document 14-1 Filed on 04/24/20 in TXSD Page 2 of 4


From:
To:
Cc:


Subject:
Date:


           Please see the updated guidance below. The previous version of this guidance is




This message is sent from Peter B. Berg, (a)Assistant Director, Field
Operations

To:             Field Office Directors and Deputy Field Office Directors

Subject:        COVID-19 Detained Docket Review

Background:

U.S. Immigration and Customs Enforcement (ICE) has taken a number of
significant and proactive measures in response to the Coronavims Disease 2019
(COVID-19) pandemic, in order to mitigate the spread of COVID-19 to aliens
detained in its custody, its workforce, and stakeholders at its detention
facilities. As more becomes known about the vims, ERO will continue to
update its practices and guidance in this regard. General ICE COVID-19
guidance is available here and will be updated and supplemented on an ongoing
basis.

On March 18, 2020, you were directed to review the cases of aliens detained in
your area of responsibility who were over the age of 70 or pregnant to
detennine whether continued detention was appropriate. The Centers for
Disease Contrnl and Prevention (CDC) has developed a list of categories of
individuals identified as potentially being at higher-risk for serious illness from
COVID-19. Expanding on that list, ERO has identified the following
categories of cases that should be reviewed to re-assess custody:

      • Pre gnant detainees or those having delivered in the last two weeks
      • Detainees over 60 years old
      • Detainees of any age having chronic illnesses which would make them
        immune-compromised, including but not limited to:
            o Blood Disorders
            o Chronic Kidney Disease
            o Compromised immune system            (e.g., ongoing
              treatment such as chemotherapy or radiation,
              received an organ or bone manow transplant, taking
              high doses of co1iicosteroids or other
              immunosuppressant medications)
            o Endocrine disorders



                                  Government's Ex. 13 - 001
   Case 5:20-cv-00054 Document 14-1 Filed on 04/24/20 in TXSD Page 3 of 4


             Metabolic disorders
             Heart disease
             Lung disease
             Neurological and neurologic and neurodevelopment
             conditions

As part of your ongoing application of the CDC’s Interim Guidance on
Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities (available here), please identify all cases within your AOR
that meet any of the criteria above and validate that list with assistance from
IHSC or your Field Medical Coordinator to ensure the conditions listed are still
present and do result in the detainee potentially having a higher risk for serious
illness from COVID-19. After identifying a case as meeting any of the above
criteria, you should review the case to determine whether continued detention
remains appropriate in light of the COVID-19 pandemic.

The presence of one of the factors listed above should be considered a
significant discretionary factor weighing in favor of release. To be clear,
however, it may not always be determinative. Field offices must remain
cognizant of the requirements of mandatory detention. Section 236(c) of the
Immigration and Nationality Act (INA) mandates the detention of certain
categories of criminal and terrorist aliens during the pendency of removal
proceedings. Such aliens may not be released in the exercise of discretion
during the pendency of removal proceedings even if potentially higher-risk for
serious illness from COVID-19. INA § 236(c); 8 C.F.R. § 236.1(c)(1)(i). Such
aliens may only be released following a final order issued by an immigration
judge, the Board of Immigration Appeals, or a federal court granting the alien
relief, dismissing proceedings, or terminating proceedings. Similarly, pursuant
to section 241(a)(2), certain criminal and terrorist aliens subject to a final order
of removal may not be released during the 90-day removal period even if
potentially higher-risk for serious illness from COVID-19. INA § 241(a)(2).
For alien’s subject to discretionary detention under section 236(a), please
remember that release is prohibited, even if the alien is potentially higher-risk
for serious illness from COVID-19, if such release would pose a danger to
property or persons. 8 C.F.R. § 236.1(c)(8).

When reviewing cases of alien’s subject to discretionary detention under
236(a), the following must be completed:
      Cases involving any arrests or convictions for any crimes that
      involve risk to the public regardless of the date of arrest or
      conviction must be reviewed and approved by a Deputy Field Office
      Director (DFOD) or higher before a determination is made to
      release.
             Examples of crimes that involve a risk to the public
             include any crime that: involves any form of
             violence, driving while intoxicated, threatening
             behaviors, terroristic threats, stalking, domestic
             violence, harm to a child, or any form of assault or
             battery.    This list is not intended to be


                                   Government's Ex. 13 - 002
   Case 5:20-cv-00054 Document 14-1 Filed on 04/24/20 in TXSD Page 4 of 4


            comprehensive. If there is any doubt whether a
            crime involves risk to the public, consult with your
            Office of the Principal Legal Advisor (OPLA) field
            location and your respective Deputy Assistant
            Director for Domestic Operations before a custody
            redetermination is completed.
      You may consider the age of an arrest or conviction as a mitigating or an
      aggravating factor, but the age of an arrest or a conviction does not
      automatically outweigh public safety concerns.

With regard to arriving aliens and certain other aliens eligible for consideration
of parole from custody, under current circumstances and absent significant
adverse factors, the fact that an alien is potentially higher-risk for serious
illness from COVID-19, may form the basis for a determination that “continued
detention is not in the public interest,” justify release under 8 C.F.R. § 212.5(b)
(5).

For other aliens for whom there is discretion to release, field offices remain
responsible for articulating individualized custody determinations, taking into
consideration the totality of the circumstances presented in the case. The fact
that an alien is potentially higher-risk for serious illness from COVID-19
should be considered a factor weighing in favor of release. You may also
consider alternatives to detention consistent with ICE ATD policies, if ATD is
determined to sufficiently mitigate the risk of flight.

Any releases attributed to reviews of COVID-19 susceptibility shall be
documented in the ENFORCE Alien Removal Module (EARM) under Special
Class - COVID-19 Chronic Care Release. As previously communicated, these
individuals should be placed on ATD if possible.

Please contact your local OPLA field location should you have any questions or
concerns regarding your authority to release in any individual case.

For any questions on this guidance, please contact your respective Deputy
Assistant Director for Domestic Operations.

Limitation on the Applicability of this Guidance. This message is intended
to provide internal guidance to the operational components of U.S. Immigration
and Customs Enforcement. It does not, is not intended to, shall not be
construed to, and may not be relied upon to create any rights, substantive or
procedural, enforceable at law by any person in any matter, civil or criminal.




                                  Government's Ex. 13 - 003
